 

Exhibit 10.9

 



FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE

 

(Western Rim Portfolio in San Antonio and Tyler, Texas)

 

This FIRST AMENDMENT TO AGREEMENT OF PURCHASE AND SALE (this “Amendment”) is
made and entered into as of March 20, 2017, by and between BRE MF Crown Ridge
LLC, BRE MF Canyon Springs LLC, BRE MF Cascades I LLC, BRE MF Cascades II LLC
and BRE MF TPC LLC, each a Delaware limited liability company (collectively,
“Seller”), and CWS Apartment Homes LLC, a Delaware limited liability company
(“Buyer”).

 

RECITALS:

 

A.           Seller and Buyer are parties to that certain Agreement of Purchase
and Sale, dated as of March 15, 2017 (the “Agreement”). All
initially-capitalized terms not otherwise defined in this Amendment shall have
the meanings set forth in the Agreement unless the context clearly indicates
otherwise.

 

B.           Seller and Buyer mutually desire to amend the Agreement as provided
in this Amendment.

 

AGREEMENTS:

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller and Buyer hereby agree as follows:

 

1.          Due Diligence Period. Notwithstanding the provisions of Section 1.1
of the Agreement to the contrary, the “Due Diligence Period” shall mean the
period of time from the Effective Date to 6:00

p.m. (Pacific Time) on March 22, 2017.

 

2.          Section 2.3(d)(i). Clause (e) of Section 2.3(d)(i) of the Agreement
is hereby deleted in its entirety and replaced with the following: “(e) Buyer
shall not itself require any material modifications to the Existing Loan
Documents, except for such modifications as are usually and customarily obtained
by Buyer or Bluerock, or Affiliates of Buyer or Bluerock, from Existing Lender
in connection with similarly structured transactions; provided that attached
hereto as Schedule 2.3(d)(i) and incorporated herein by reference, for purposes
of confirming Bluerock's modifications which are usually and customarily
obtained as contemplated above, are copies of those modifications usually and
customarily obtained by Bluerock (collectively, the “Buyer Modifications”)”.

 

3.          Schedule 2.3(d)(i). Schedule 2.3(d)(i) attached to this Amendment is
hereby incorporated into the Agreement.

 

4.          Section 2.3(d)(ii). The following language is hereby added as the
new second sentence of Section 2.3(d)(ii) of the Agreement: “For the avoidance
of doubt, (i) Lender Consent shall not be deemed received or to have occurred if
Existing Lender fails to approve the Buyer Modifications and/or conditionally
approves the Buyer Modifications (unless such conditions are usually and
customarily required by the Existing Lender in connection with such Buyer
Modifications), and (ii) any Loan Assumption term which, in the aggregate,
imposes obligations or liabilities on Buyer in excess of

$1,000,000.00 beyond those under the Existing Loan Documents, shall be deemed
material for purposes of the foregoing clauses (i) and (ii) of the immediately
preceding sentence.”

 

 1 

 

  

5.          Lexington National Land Services. Buyer acknowledges and agrees that
Sellers may engage Lexington National Land Services in connection with the
issuance of co-insurance with respect to the Title Policy, provided that
issuance of such co-insurance shall be at no additional cost or expense to
Buyer.

 

6.          Miscellaneous.

 

(a)          No Other Amendments; This Amendment Governs and Controls. Except as
expressly modified by this Amendment, the Agreement shall remain unmodified and
in full force and effect and is hereby ratified and affirmed. To the extent any
of the provisions of this Amendment are inconsistent with any of the provisions
set forth in the Agreement, the provisions of this Amendment shall govern and
control.

 

(b)          Authority. Each party represents to the other party or parties that
the individual or individuals executing this Amendment on behalf of such party
has the capacity and authority to execute and deliver this Amendment on behalf
of such party, and that this Amendment, once executed and delivered, is the
legal, valid and binding obligation of such party.

 

(c)          Counterparts. This Amendment may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same document. The delivery of an executed counterpart of
this Amendment by facsimile or as a PDF or similar attachment to an e-mail shall
constitute effective delivery of such counterpart for all purposes with the same
force and effect as the delivery of an original, executed counterpart.

 

(d)          Successors and Assigns. This Amendment is binding upon and shall
inure to the benefit of the successors and assigns of the parties to this
Amendment.

 

(e)          Governing Law. This Amendment shall be governed by, interpreted
under, and construed and enforced in accordance with, the laws of the State of
Texas.

 

(SIGNATURES ON NEXT PAGE)

 

 2 

 

 

IN WITNESS WHEREOF, Seller and Buyer have executed this Amendment as of the day
and year first above written.

 

  CROWN RIDGE SELLER:       BRE MF Crown Ridge LLC,   a Delaware limited
liability company             By: BRE MF Investment L.P.,     a Delaware limited
partnership, Its Sole Member           By: BRE MF Investment GP LLC, a Delaware
limited liability company       General Partner         /s/ Melissa Pianko      
By: Melissa Pianko       Name: Managing Director and Vice President       Title:
 

 

(Signatures continue on following page )

  

 3 

 

 

  CANYON SPRINGS SELLER:       BRE MF Canyon Springs LLC,   a Delaware limited
liability company             By; BRE MF Investment L.P.,     a Delaware limited
partnership, Its Sole Member               By: BRE MF Investment GP LLC, a
Delaware limited liability company       General Partner               By: /s/
Melissa Pianko       Name: Melissa Pianko       Title: Managing Director and
Vice President

 

(Signatures continue on following page)

 

 4 

 

 

  CASCADES I SELLER:       BRE MF Cascades I LLC,   a Delaware limited liability
company               By: BRE MF Investment L.P.,     a Delaware limited
partnership, Its Sole Member                 By: BRE MF Investment GP LLC, a
Delaware limited liability company       General Partner               By: /s/
Melissa Pianko       Name:   Melissa Pianko       Title:  Managing Director and
Vice President

 

(Signatures continue on following page)

 

 5 

 

 

  CASCADES II SELLER:       BRE MF Cascades II LLC,   a Delaware limited
liability company             By: BRE MF Investment L.P.,     a Delaware limited
partnership, Its Sole Member               By: BRE MF Investment GP LLC, a
Delaware limited liability company       General Partner                 By: /s/
Melissa Pianko       Name: Melissa Pianko       Title: Managing Director and
Vice President

 

(Signatures continue on following page)

 

 6 

 

 



  CIBOLO CANYON SELLER:       BRE MF TPC LLC,   a Delaware limited liability
company       By: BRE MF Investment L.P.,     a Delaware limited partnership,
Its Sole Member           By: BRE MF Investment GP LLC, a Delaware limited
liability company       General Partner                 By: /s/ Melissa Pianko:
      Name: Melissa Pianko       Title: Managing Director and Vice President



 

(Signatures continue on following page)

 

 7 

 

 

 

  BUYER:       CWS Apartment Homes LLC,   a Delaware limited liabil ity company
        By: /s/ Gary Carmell   Name: Gary Carmell   Title: President

 

 8 

 

 

Schedule 2.3(d)(i)

Buyer Modifications

 

 

[pg01img1_ex10-9.jpg]

 

 

 

 

[pg01img2_ex10-9.jpg]

 

 

 

 

[pg01img3_ex10-9.jpg]

 

 

 

 

[pg01img4_ex10-9.jpg]

 

 

 

 

[pg01img5_ex10-9.jpg]

 

 

 

 

[pg01img6_ex10-9.jpg]

 

 

 

 

[pg01img7_ex10-9.jpg]

 

 

 

 

[pg01img8_ex10-9.jpg]

 

 

 

 

[pg01img9_ex10-9.jpg]

 

 

 

 

[pg01img10_ex10-9.jpg]

 

 

 

 

[pg01img11_ex10-9.jpg]

 

 

 

 

[pg01img12_ex10-9.jpg]

 

 

 

 

[pg01img13_ex10-9.jpg]

 

 

 

 

[pg01img14_ex10-9.jpg]

 

 

 

 

[pg01img15_ex10-9.jpg]

 

 

 

 

[pg01img16_ex10-9.jpg]

 

 

 

 

[pg01img17_ex10-9.jpg]

 

 

 

 

[pg01img18_ex10-9.jpg]

 

 

 

 

[pg01img19_ex10-9.jpg]

 

 

